Citation Nr: 1728708	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran served on active military service from December 1969 to December 1973.  This case was last before the Board of Veterans' Appeals (Board) in September 2015, on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a November 2012 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that a back disorder pre-existed the Veteran's service.

2.  The Veteran does not have any current low back disability as the result of his active duty service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Based on review of the record, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with September 2015 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Analysis

The Veteran contends he experiences chronic low back disability that is directly related to his period of active service.  Specifically, he testified at the November 2012 Board hearing that he first injured his back while changing an airplane tire, and has since aggravated it multiple times.  The record also reflects that the Veteran reported some incidents of back pain prior to his active duty service.  He is currently diagnosed with degenerative joint and disc disease of the lumbar spine.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Here, although a physician wrote on, and in regard to, a self-report of medical history completed by the Veteran at the time of his enlistment, that he reported experiencing occasional back strains with lifting of weights, no back disability is noted on the report of his entrance examination, which specifically reflects full range of motion and no deformities.  As only such conditions that are recorded in examination reports are considered to have been noted, there is not clear and unmistakable evidence of any such pre-existing disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service treatment records document complaints of low back pain three times in 1970 and once in 1973, impressions included back spasm and back sprain without diagnosis of a chronic low back condition.  At the Veteran's June 1973 separation examination, the examiner noted recurrent back pain and that the Veteran wore a brace when participating in sports activities.  However, the clinician also specifically noted there were no complaints or sequelae related to the low back, and the Veteran's spine and musculoskeletal system were clinically evaluated as normal.  Although the Veteran has, during the course of the appeal, reported experiencing chronic low back pain since service, the record reflects that he reported to his medical care providers that low back pain had been intermittent; at a 2009 medical consultation, he described episodes of cramping and shooting pain.

He submitted an undated private physician's opinion that his low back pain was as "least as likely as not caused by or a result of (50%/50% probability) the veterans (sic) military service."  However, the opinion indicates that records were not reviewed and the physician - although noting that the Veteran reported the back pain had persisted since service - no rationale was offered for the opinion.  In contrast, a November 2014 VA medical examiner provided an opinion that reflects review of both private and VA medical records as well as physical examination of the Veteran.   Specifically, the VA examiner acknowledged the Veteran's in-service complaints of back pain, but noted those incidents were acute in nature and resolved fully, he experienced a post-service work-related injury, and he did not report back pain to VA until 2002.  The VA examiner opined that it is less likely as not that any current low back disorder is etiologically related to service.  

As the Veteran was not diagnosed with arthritis of the low back within one year following service separation, the presumption of service connection does not apply (see 38 C.F.R. §§ 3.307, 3.309(a)) and the evidence of record does not indicate service connection is otherwise warranted.  Although he has contended that his low back pain began during, and continued on a chronic basis since, service: his records reflect that his back was evaluated as normal at the time of his discharge; he also testified that he did not seek treatment for his back until approximately 10 years after service; and he described, to private providers, his back pain as intermittent rather than chronic.  Statements made to medical professionals for treatment purposes are considered highly probative.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (statements made to physicians for purposes of diagnosis and treatment are considered exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Moreover, as the private opinion submitted by the Veteran reflects no rationale other than his own self report of medical history, it is of little probative value.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  The most probative evidence of record reflects that the Veteran did not experience a low back disability at the time he separated from service and that his current back disability is not the result of his active duty service.  

Service connection on the basis of continuity of symptomatology is not appropriate here (38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)) and, as the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for a low back disability must be denied.


ORDER

The claim of entitlement to service connection for a low back disability is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


